Order filed, May 23, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00260-CV
                                 ____________

         CARNEGIE HOMES & CONSTRUCTION, LLC, Appellant

                                         V.

                             EROL TURK, Appellee


              On Appeal from the County Civil Court at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1046321


                                      ORDER

      The reporter’s record in this case was due May 18, 2016. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Monica Grassmuck, the substitute court reporter, to file the
record in this appeal within 30 days of the date of this order.

                                   PER CURIAM